Citation Nr: 9904558	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a stroke 
of the left side of the face.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
July 1975 and verified periods of inactive duty training with 
the North Dakota Army National Guard in September 1995 and 
April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Fargo, North Dakota Regional Office (RO) of the 
Department of Veteran Affairs (VA), which determined that the 
veteran's claim of entitlement to service connection for a 
stroke of the left side of the face was not well grounded.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's stroke of the left side of the face, which 
was sustained in September 1995 during a period of inactive 
duty training, was not the result of an injury.  


CONCLUSION OF LAW

There is no legal entitlement to service connection for 
residuals of a stroke of the left side of the face incurred 
while the veteran was performing inactive duty training in 
September 1995.  38 U.S.C.A. §§ 101(2),(24), 106, 1131 (West 
1991); 38 C.F.R. § 3.6 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints or findings referable to a stroke of the left side 
of the face, and the veteran does not contend otherwise.  
Rather, he maintains that he has the residuals of a stroke of 
the left side of the face sustained while on a period of 
inactive duty training with the Army National Guard in 
September 1995.  A Line of Duty (LOD) investigation report, 
dated in February 1996, confirms that on September 7, 1995, 
the veteran was on a period of inactive duty training at the 
Valley City, North Dakota, National Guard Armory.  At about 
9:30 a.m., he began helping personnel to strip and wax the 
floor of an armory office.  At about 11:00 a.m., he said that 
he began having trouble focusing his eyes.  He was not able 
to see the hands on his watch clearly and thought that it was 
11: 30 instead of 1:30.  He took a break to make a telephone 
call shortly before 11:30 a.m. but needed some help with 
dialing because he was unable to see the numbers clearly.  He 
returned to stripping the floor and broke for lunch at about 
2:00 p.m.  While driving to lunch, the veteran's car collided 
with another car traveling in the opposite direction.  The 
veteran stated that he never saw the other vehicle.  He went 
home after the motor vehicle accident but still had vision 
problems that evening.  

The veteran's vision had not improved the following day, and 
he saw an optometrist, who noted a left hemianopsia (also 
called hemianopia) following a visual fields examination.  
When seen at a private hospital on September 8, 1995, it was 
reported that the veteran had blindness in the nasal aspect 
of the right eye and the lateral aspect of the left eye.  A 
CT scan of the head at that time revealed a probable infarct 
of the right parieto-occipital lobe.  The veteran saw Donald 
M. Larson, M.D., a private neurologist, on September 14, 
1995, who reported that on September 7, 1995, the veteran had 
"the sudden onset of a right temporal hemianopsia and a 
right nasal hemianopsia."  Although Dr. Larson did not find 
hemianopsia or other neurological deficit on examination, he 
recommended that the veteran undergo another visual fields 
examination and a magnetic resonance imaging (MRI) scan.  In 
a statement dated in May 1998, a VA physician said that an 
MRI performed on November 30, 1995, showed a "watershed" 
infarction in the posterior right hemisphere of the brain.  
The physician said that an infarction in this location should 
produce visual field deficits on the left side and that the 
MRI findings were therefore consistent with the symptoms that 
the veteran experienced on September 7, 1995.  The physician 
concluded that, as a "watershed" infarction is not a 
congenital lesion, the infarction that the veteran sustained 
in his right occipital region was the cause of the visual 
symptoms he experienced while on inactive duty training on 
September 7, 1995.  

The veteran maintains that his exposure on September 7, 1995, 
to the floor wax stripping chemicals caused his stroke.  The 
report of a Line of Duty investigation dated in February 1996 
notes that the two primary chemicals in the floor stripper 
were 2-butoxyethanol and ethanolamine but concludes that the 
veteran did not sustain a stroke as a result of the 
inhalation of toxic chemicals from the stripping agent.  The 
report includes excerpts from the "Poisindex" - a medical 
toxicology reference for household and industrial chemicals - 
as enclosures to the report.  

Analysis

The term "veteran" is defined in the law as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

In defining the phrase "in the active military, naval, or air 
service," the statute clearly distinguishes between disease 
and injury for purposes of entitlement to compensation 
benefits while serving in a Reserve component, depending on 
the nature of that service.  Under the provisions of 38 
U.S.C.A. § 1131, individuals on inactive duty training have 
legal entitlement to service connection only when disability 
results from injury sustained while on such duty; service 
connection is not legally merited when the disability results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 
484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection).  

However, if, as contended, toxic chemicals from the stripping 
agent induced the stroke that the veteran sustained on 
September 7, 1995, service connection would be warranted 
because the cause of the stroke would be in the nature of an 
injury sustained from an outside agent rather than the 
culminating event of a disease process.  The pertinent 
medical evidence includes the statement of a VA physician 
dated in May 1998; statements of Neil D. Cummings, O.D., 
dated in November 1996 and April 1998; the MeritCare 
treatment records dated from August to October 1995, 
including the September 1995 report of neurological 
consultation; the reports of VA examination dated in October 
1995 and February 1996; and VA progress notes dated in 1996.  
While this evidence shows that the veteran sustained a stroke 
while on inactive duty training in September 1995, none of it 
shows that the stroke was the consequence of an insult to the 
cerebrovascular system from the toxic chemicals of the 
stripping agent that the veteran used at that time.  

To aid in the determination of whether the stripper wax 
chemicals induced the veteran's stroke, the Board in November 
1998 sought an expert medical opinion through the Veterans 
Health Administration.  In a letter to the Board dated in 
January 1999, a professor of neurology at a VA medical center 
stated that he had reviewed the claims file and had confirmed 
that the veteran sustained a stroke on September 7, 1995.  
However, he was of the opinion that while the medical records 
did not actually show the cause of the stroke, there was no 
reason to believe that the floor wax stripper used by the 
veteran caused his stroke because inhalation of floor wax 
stripper was not a known cause of stroke and because the 
information contained in the claims file concerning the 
effects of floor wax stripper did not support the contention 
that it can cause stroke.  

The record thus does not support the contention that the 
veteran sustained a stroke during inactive duty training as a 
result of an "injury" from the toxic chemicals of the floor 
wax stripper he was using on the day in question.  As the 
evidence indicates that the stroke was the result of a 
disease process, it follows that there is no legal 
entitlement to service connection for residuals of the 
stroke.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see 
Brooks v. Brown, 5 Vet. App. at 486-87, and the precedent 
cited therein.  As the law is essentially dispositive on this 
issue, the veteran's claim must be denied because of lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

In so doing, the Board notes that a copy of the written 
opinion of the medical expert cited above was provided to the 
veteran's representative in February 1999 for his review.  
The Board invited the representative to submit any additional 
evidence or argument on the issue.  In a written statement 
dated later in February, the representative contended that 
doubt existed which should be resolved in the veteran's favor 
and that the case should be remanded for an examination to 
determine the etiology of his stroke.  However, insofar as 
expert opinion is of record that floor wax stripper is not a 
known cause of stroke, the theory advanced by the veteran and 
his representative must fail.  In order for the veteran to be 
entitled to compensation benefits, there must be competent 
medical evidence that the veteran's stroke was induced by 
injury and not by a disease process.  Although a lay person 
such as the veteran is competent under the law to describe 
the symptoms he has experienced, he is not competent to 
render a medical opinion regarding the nature of stroke or 
the causes thereof, as this requires medical expertise.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The only evidence of record actually 
attributing the stroke to the toxic chemicals of the floor 
wax stripper is the veteran's assertion to that effect, but 
that is not sufficient.  It is apparent in light of the 
expert's opinion that a remand to determine the etiology of 
the veteran's stroke would only show that it was the end 
product of a disease process.  The nature of that disease 
process is immaterial, as only a causative injury could 
result in a grant of service connection under the 
circumstances of this case. 38 U.S.C.A. §§ 101(2),(24), 106, 
1131; 38 C.F.R. § 3.6.  


ORDER

Service connection for residuals of a stroke of the left side 
of the face is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

